                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


PRINCESS AMINA SALVADOR,

      Plaintiff,

v.                                             CASE NO. 3:18cv2159-MCR-CJK

FEDERAL OFFICER MUSE,

     Defendant.
______________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated October 16, 2018. ECF No. 4. Plaintiff has been furnished

a copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined the Report and Recommendation should be

adopted.
                                                                      Page 2 of 2

      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.    This case is DISMISSED without prejudice under 28 U.S.C. § 1406(a).

      3.    The clerk of court shall close the file.

      DONE AND ORDERED this 14th day of November 2018.



                                           s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2159-MCR-CJK
